Case 0:20-cv-61404-DPG Document 1-11 Entered on FLSD Docket 07/13/2020 Page 1 of 4




                        Composite Exhibit 10
Case 0:20-cv-61404-DPG Document 1-11 Entered on FLSD Docket 07/13/2020 Page 2 of 4
USPTO Assignments on the Web
           Case 0:20-cv-61404-DPG Document 1-11 Entered on FLSD Docket 07/13/2020 Page 3 of 4
            United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                   Trademark Assignment Abstract of Title
  Total Assignments: 4
      Serial #: 79012121                Filing Dt: 05/31/2005                  Reg #: 3117381                  Reg. Dt: 07/18/2006
    Registrant: Haltin SA, c/o CM Management Services S.
        Mark: RICHARD MILLE
  Assignment: 1
      Reel/Frame: 3335/0828                           Recorded: 06/22/2006                                          Pages: 2
      Conveyance: CHANGE OF NAME
          Assignor: TURLEN HOLDING S.A.                                                             Exec Dt: 05/01/2006
                                                                                               Entity Type: UNKNOWN
                                                                                               Citizenship: SWITZERLAND
          Assignee: HALTIN SA, C/O CM MANAGEMENT SERVICES S.A.                                 Entity Type: UNKNOWN
                        RUE DE L'AVENIR 23                                                     Citizenship: SWITZERLAND
                        CH-2800 DELÉMONT, SWITZERLAND
  Correspondent: HALTIN SA,
                        RUE DE L'AVENIR 23
                        CH-2800 DELÉMONT
                        SWITZERLAND
  Assignment: 2
      Reel/Frame: 3420/0813                           Recorded: 11/02/2006                                          Pages: 2
      Conveyance: ASSIGNS THE ENTIRE INTEREST
          Assignor: HALTIN SA                                                                       Exec Dt: 07/05/2006
                                                                                               Entity Type: UNKNOWN
                                                                                               Citizenship: SWITZERLAND
          Assignee: TURLEN HOLDING SA C/O C.M. MANAGEMENT SERVICES S.A.                        Entity Type: SOCIÉTÉ ANONYME
                        RUE DE L'AVENIR 23                                                     Citizenship: NONE
                        CH-2800 DELÉMONT, SWITZERLAND
  Correspondent: TURLEN HOLDING SA
                        RUE DE L'AVENIR 23
                        CH-2800 DELÉMONT
                        SWITZERLAND
  Assignment: 3
      Reel/Frame: 4598/0616                           Recorded: 08/05/2011                                          Pages: 2
      Conveyance: CHANGE OF ADDRESS
          Assignor: TURLEN HOLDING SA                                                               Exec Dt: 06/28/2011
                                                                                               Entity Type: UNKNOWN
                                                                                               Citizenship: SWITZERLAND
          Assignee: TURLEN HOLDING SA                                                          Entity Type: UNKNOWN
                        C/O SIPO S.A.                                                          Citizenship: NONE
                        CHEMIN DU CH?TEAU 26A
                        CH-2805 SOYHI?RES, SWITZERLAND
  Correspondent: TURLEN HOLDING SA
                        C/O SIPO S.A.



http://assignments.uspto.gov/...&reel=&frame=&sno=&rno=3117381&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 12:13:02 PM]
USPTO Assignments on the Web
           Case 0:20-cv-61404-DPG Document 1-11 Entered on FLSD Docket 07/13/2020 Page 4 of 4
                        CHEMIN DU CH?TEAU 26A
                        CH-2805 SOYHI?RES
                        SWITZERLAND
  Assignment: 4
      Reel/Frame: 5716/0684                                   Recorded: 01/28/2016                                                              Pages: 2
      Conveyance: CHANGE OF ADDRESS
          Assignor: TURLEN HOLDING SA                                                                                     Exec Dt: 11/27/2015
                                                                                                                    Entity Type: UNKNOWN
                                                                                                                    Citizenship: NOT PROVIDED
          Assignee: TURLEN HOLDING SA                                                                               Entity Type: UNKNOWN
                        RUE DU JURA 11                                                                              Citizenship: NOT PROVIDED
                        CH-2345 LES BREULEUX, SWITZERLAND
  Correspondent: TURLEN HOLDING SA
                        RUE DU JURA 11
                        CH-2345 LES BREULEUX
                        SWITZERLAND

                                                                                                                                         Search Results as of: 11/15/2018 12:13 PM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...&reel=&frame=&sno=&rno=3117381&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 12:13:02 PM]
